DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.
Applicant's amendments and remarks, filed on 07/20/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3, and 5-7 are under examination. Claims 2 and 4 are cancelled.
Priority
The present application claims the benefit of priority to U.S. Non-provisional application 14/950,858, filed November 24, 2015.
Withdrawn Rejections
The rejection of claims 1, 3 and 5-7 under 35 U.S.C. 103(a) as being unpatentable over Kunin et al. (US 20140162274 A1; Pub. Date: June 12, 2014; Filed: June 28, 2013) is withdrawn in view of applicant’s arguments and amendments of claim 1, which now requires “data of simulations”. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Claim interpretation:
Due to the problematic and excessive usage of “wherein” clauses in the “receiving” step (as discussed in the 35 USC 112b rejection below), the claimed invention is broadly interpreted as being directed to a method for: a) receiving data of observed levels of an element in a sample, wherein the data is generated by a sample analysis system; b) performing computer-aided analysis on said data using a sample processor, wherein the processor includes a model and data of simulations of actual levels, and c) using the model to apply a function to determine estimated levels. The terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. 
Step 1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claimed invention is directed to a method, and therefore falls into one of the four statutory category of invention (Step 1: YES).
Step 2A – Prong 1: 
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Under the updated 2019 Guidance, we first look to whether the claim recites any judicial exceptions, such as “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity”. In this case, the claimed invention recites 
perform computer-aided analysis…wherein the sample processor includes a model of a relationship between…., wherein the relationship comprises a function (F),
and using the model to apply the function (F) to the observed levels…to determine estimated actual levels of the…element in the environmental sample.
In this case, the perform and using steps essentially requires employing a generic mathematical function (i.e. model) to achieve the intended result of determining estimated actual levels of at least one element in the environmental sample encompasses both a mental concept and a mathematical relationship. With regards to the mental concept, this step amounts to an observation or evaluation that can be practically performed by a human, mentally or with pen and paper, and therefore fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. Note that even if most humans would use a physical aid (e.g., pen and paper, analysis of values on a table, or a computer) to help them perform the analysis, the use of such physical aids do not negate the mental nature of this limitation. That is, aside from generically reciting a “sample processor”, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. 
With regards to mathematical relationships, the “using” step clearly requires employing a “function” that relates observed level data and actual level data (i.e. depending variables) in order to determine estimated actual levels in a sample. This position is supported by applicant’s own specification, which provides a formula for a joint distribution function (F) on [0026], for example. Furthermore, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989). Thus, there can be little doubt that the above analysis step(s) encompass(es) a mathematical concept. [Step 2A, Prong 1: YES]
Step 2A - Prong 2: 
  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving, by a sample processor, data of observed levels...generated by a sample analysis system;
Under the BRI, this step merely obtains data of observed levels in a sample for use by the abstract idea, i.e. routine data collection. Therefore, this step amounts to insignificant extra-solution activity and is not indicative of integration into a practical application. See MPEP 2106.05(g). 
With regards to the sample processor and sample analysis system, these features are generically recited and not positively recited such that they are clearly part of the active method steps. As such, they are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform (e.g., analyzing data) using the computer processor as a tool, i.e. the entire invention can be performed using a laptop with access to the required data. While this type of automation may improve the quality of the data there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are 
As discussed above, the receiving step amounts to nothing more than receiving data from a sample processor which is insignificant extra-solution activity, even upon reconsideration, and does not amount to significantly more. The examiner takes official notice that methods for receiving data from a sample processor and/or sample analysis system were also routine and conventional in the art. Data, per se, is not patentable, and there is nothing inventive about how the data is being collected. Therefore, this step does not amount to ‘significantly more’ than the judicial exception. 
With regards to the claimed sample analysis system, as explained with respect to Step 2A Prong Two, this feature is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent Claims
Dependent claims 3 and 5-7 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
With regards to claims 3, 5, and 6, these claims add additional specificity to the abstract idea (e.g. performing simulation operations, comparing simulations,  determining confidence intervals, sequencing protocols, bioinformatics pipelines) and therefore encompass a mental process at a minimum, and perhaps a mathematical relationship as well, for reasons discussed above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. 

Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 07/20/2020, have been fully considered but are not persuasive for the following reasons.
Applicant’s primary argument (on pages 7-8) is that the claims include specific “additional” elements that apply or use the judicial exception in a meaningful way. In response, there is nothing “inventive” about the nature of the data being recited in the claimed “receiving” step and a review of the specification does not provide any evidence that the claimed sample processor is anything other than generic, off-the-shelf computer components. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data in a computer is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Additionally, contrary to applicant’s assertion, the data being generated by the judicial exception (at the using step) merely results in determining more data (namely estimated levels of an element in a sample). In other words, the claims do not recite an integration of the judicial exception into a practical (i.e. real-world) application. 
In response to applicant’s arguments regarding the “model”, this model was interpreted as part of the abstract idea (see Step 2A, part 1, analysis above). Therefore, applicant appears to be acknowledging that the abstract idea is, in fact, the inventive 
Applicant argues that the examiner has improperly rolled what applicant believes to be “additional” limitations recited in the claims into part of the judicial exception. In response, as discussed above, due to problematic and excessive usage of  “wherein” clauses in the “receiving” step (as discussed in the 35 USC 112b rejection below), the claimed invention is broadly interpreted a method for: a) receiving data of observed levels of an element in a sample, wherein the data is generated by a sample analysis system; b) performing computer-aided analysis on said data using a sample processor, wherein the processor includes a model and data of simulations of actual levels, and c) using the model to apply a function to determine estimated levels. In this case, the “receiving” step (and all of the associated data) is not interpreted as part of the abstract idea since it amounts to collecting data---which is insignificant extra-solution activity. Therefore, this step amounts to insignificant extra-solution activity and is not indicative of integration into a practical application. See MPEP 2106.05(g). With regards to the Step 2B analysis, the receiving step amounts to nothing more than receiving data from a sample processor which is insignificant extra-solution activity, even upon reconsideration, and does not amount to significantly more. Data, per se, is not patentable, and there is nothing inventive about how the data is being collected. Therefore, this step does not amount to ‘significantly more’ than the judicial exception. 
That being said, Step 2A (prong 2) analysis requires analyzing the steps that are not deemed to be part of the abstract idea in order to determine if these steps integrate the abstract idea into a practical application. In this case, the “receiving” step (and all of the associated data) is not interpreted as part of the abstract idea since it amounts to collecting data---which is insignificant extra-solution activity. Therefore, this step amounts to insignificant extra-solution activity and is not indicative of integration into a 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 are also rejected due to said dependency. 
Claim 1 recites “receiving, by a sample processor, data of observed levels of at least one element in an environmental sample, wherein the environmental sample is taken from a microbial community, wherein the data of observed levels of the at least one element in the environmental sample are generated by a sample analysis system, wherein the sample analysis system is configured to perform computer-aided analysis of constituent components of the environmental sample.” The above limitation is problematic for the following reasons:
(1) With regards to the phrase “wherein the data of observed levels of the at least one element in the environmental sample are generated by a sample analysis system”, this clause merely describes the environment in which the data was generated at some 
(2) With regards to the phrase “wherein the sample analysis system is configured to perform computer-aided analysis of constituent components of the environmental sample”, it is unclear what limiting effect of the “receiving” step is intended. In particular, this phrase suggests a positive process limitation (i.e. performing analysis) without explicitly reciting such as step, and also further limits the functionality of a sample analysis system that is not even required by the “receiving” step as claimed. As such, this clause fails to further limit the data required by the method as well as the “receiving” step (which it falls under). See also MPEP § 2111.04.  Clarification is requested via amendment. If, for example, applicant intends for the method to require performing computer-aided analysis, as suggested, the “wherein” clause should be replaced with new step using active language, e.g. performing analysis. 
Claim 1 recites “wherein the sample processor includes a model derived from a relationship between: the data of the observed levels of the at least one element in the environmental sample, wherein the data of the observed levels of the at least one element is generated by the sample analysis system; and data of simulations of actual levels of the at least one element in the environmental sample; wherein the relationship comprises a function (F);”. This “wherein” clause is problematic for the following reasons. 
(1) It is well understood in the art that “processors” do not store data, but merely perform calculations. Therefore, the above phrase is nonsensical since it is unclear in what way said processor is capable of “including” a model. Clarification is requested via amendment. If applicant intends for the processor to be a database, for example, the claims should be amended accordingly. 
(2) With regards to the “model” (being derived from two different types of data) and the claimed “function”, it is unclear as to the metes and bounds of these terms such that the artisan would know what structural limitation is intended. A review of the 
(3) It is also unclear what limiting effect of the “receiving” step is intended by the above “wherein” clause. For example, absent any positive process step for “deriving” a model, the above clause merely describes the environment in which the model was “derived” at some previous time period. This is not a positive process limitation of the claimed method. Clarification is requested via amendment. If, for example, applicant intends for the method to require deriving a model (expressed as a mathematical function), the claims should be amended accordingly using active language. Notably, the specification teaches that the present disclosure uses computer simulations to create a model [0027-0029], yet there are no derivation or simulation steps recited in the claims. 
Claim 1 recites “data of simulations of actual levels.” It is unclear as to the metes and bounds of this phrase. A review of the specification teaches [0010] “ identifying the error data comprises running a simulation model that models the sample analysis system to identify properties of a relationship between the observed data of the at least one element in the sample and the actual data of the at least one element.” However, the examiner has not found any limiting definition for “data of simulations of actual levels” recited in the specification that would serve to clarify the scope of this term or clarify whether this refers to actual data, estimated data, or otherwise. In fact, the specification further teaches the claimed invention relates to processing data of observed levels and the identified errors to derive expected levels of the element in the sample [0002], which is entirely different from what is being claimed.  Clarification is requested via amendment. Notably, the specification teaches performing a computer simulation to simulate data sets to which the answer is known, and then analyzing the results of these simulations [0029], yet there are not derivation or simulation steps recited in the claims.
past tense language that refers to how the model and function were generated as some previous point in time, which is not a positive process limitation. In other words, there above “wherein” clause does not give meaning and purpose to any of the positively recited step that is purports to further limit (e.g. receiving data of observed levels). See MPEP 2111.04. Clarification is requested via amendment. If applicant intends to further limit the method of claim 1 to perform simulations, the claim should be amended accordingly, e.g. “The method of claim 1 further comprising performing simulations using a…”. This is only a suggestion. 
Claim 7 recites “wherein the sample analysis system…”. This “wherein” clause is problematic because, while it clearly further limits the functionality of the sample analysis system, parent claim 1 does not require said analysis system for performing any positive process steps (i.e. it is merely used in a product-by-process type limitation that has no limiting effect on the claimed method for reasons previously discussed). Therefore, claim 7 is indefinite since it fails to impose any limitations on the method steps actually recited in claim 1. Clarification is requested via amendment.

Claim interpretation:
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112(b) rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 USC 112(b) rejections, the Examiner has broadly interpreted the claims as follows for purposes of applying prior art rejections. In this case, as best understood, the claimed invention directed to a method for: 
a) receiving, using a processor, data of observed levels of at least one element in an environmental sample, wherein the environmental sample is taken from a microbial community;
b) performing, using said processor, analysis of constituent components of the environmental sample by: 
i) deriving, using  said processor, a model based on the data of the observed levels of the at least one element in the environmental sample and data of simulations of actual levels of the at least one element in the environmental sample; 
ii) applying, using said processor, the model to the observed levels of the at least one element in the environmental sample to estimate actual levels of the at least one element in the environmental sample.
The terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baran et al. (PLoS Computational Biology, 2012, Vol. 8,   Issue 2, e1002373, pp.1-11)
Baran teaches a method for inferring hidden components in multiple metagenomics samples using joint analysis (Abstract). 
Regarding claim 1, Baran teaches obtaining relative abundance data (i.e. observed levels) of k-mers from metagenomic samples are pooled from the genomes of multiple microorganisms living in the same environment (page 1, entire, page 3, col. 1), which reads on the receiving step as claimed. It is noted that sample analysis system (for generating the data) is directed to the nature of the data, per se, and therefore imposes no patentable distinction on the claim (is not limiting). Baran teaches constructing a probabilistic model based on said relative abundance data and sample distribution data which is broadly interpreted as data of simulations since it is based on mathematical distributions, absent any limiting definition to the contrary (page 3, col. 1 and 2, and page 6, col. 2, last para.), and at least one specific function associated with said model, which broadly reads on deriving a model and function from a relationship as claimed. Baran additionally teaches estimating model parameters (page 3, col. 2), and applying the predictive model to infer common components in the samples (page 5, col. 1 and 2), as claimed. 
Baran does not specifically teach a sample processor for performing the above steps. However, Baran at a minimum suggests this feature since the above processing techniques are employed by software that necessarily requires a computer. 
Regarding claim 3, Baran teaches performing iterative analysis of all possible k-mers to calculate the likelihood of observed metagenomics data (page 3, col. 2), which reads on the using step as claimed.
Regarding claims 5 and 6, Baran teaches computing p-values associated with inferred component values in metagenomics samples (page 6, col. 2, and Table 1) and fractions of reads assigned to correct species averages over all species (page 7, col. 2, para. 3). Regarding claim 7, Baran teaches algorithmic analysis of metagenomic sequencing data (which broadly reads on bioinformatics protocols absent any limiting definition to the contrary), and methods for sequencing DNA pooled from multiple microbes living 
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 1, 3, 5-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 15-20 of US copending Application No. 14950858. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, reference claim(s) 1 and 15 of copending application ‘858 are a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim 1, plus additional features and/or limitations, e.g. computer program product and memory. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619